Citation Nr: 1720125	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  11-06 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a generalized arthritis of multiple joints.

2.  Entitlement to service connection for a cardiovascular condition, to include hypertension and a heart condition.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from November 1954 to November 1956 with additional Reserve service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the United States Department of Veterans Affairs (VA). 

The Veteran testified at an October 2012 hearing held before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is a part of the record before the Board, which includes electronic documents within the Veterans Benefits Management System (VBMS).  

In January 2013, May 2014, and August 2016, these issues were remanded by the Board for further development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a cardiovascular condition, to include hypertension and a heart condition, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
 




FINDING OF FACT

The Veteran's generalized arthritis of multiple joints was not present until more than one year following his separation from service, is not etiologically related to his active service, and is not shown to have been caused or worsened by his service-connected right ankle disability.


CONCLUSION OF LAW

Generalized arthritis of multiple joints was not incurred in or aggravated by active military service, its incurrence or aggravation during such service may not be presumed, and it was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA is required to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The record reflects that the Veteran was provided notice of the evidence required to establish service connection on a direct basis, to include based upon active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), in a letter mailed in February 2011, prior to the initial adjudication of the claim in June 2011.  During the pendency of this claim, the Veteran also raised a contention that his arthritis was caused by his service-connected right ankle disability.  See October 2012 hearing transcript at page 14.  The Board acknowledges that the Veteran was not provided notice addressing the evidence needed to substantiate a claim for service connection on a secondary basis.  In any event, the Veteran's personal statements demonstrate that he has actual knowledge of what evidence is required to establish secondary service connection.  In particular, he described the symptoms of his right ankle disability and specifically argued that those symptoms caused his arthritis in multiple joints throughout his body.  Id.  Furthermore, the January 2014 Supplemental Statement of the Case included a readjudication of the claim on a secondary basis, as well as provision of the relevant regulation, 38 C.F.R. § 3.310.  While this does not amount to a notice letter as intended in 38 C.F.R. § 3.159(b), the Board nevertheless concludes that a reasonable person in the Veteran's position would have known from the information that he received what he was required to submit in order to substantiate his secondary service connection claim.  See Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed.Cir.2007) (noting that defects in notice are not prejudicial where the claimant had actual knowledge or a reasonable person could be expected to understand from the information provided).  The Board finds VA has adequately met its duty to notify the Veteran with regard to this claim.

VA will also assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  In this regard, the Board notes that complete service treatment records (STRs) may not be available for the Board's review as there is an indication in the file that they were at least partially destroyed by fire, but that the best available copies were sent.  In light of the potential absence of a part of the STRs, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (the Board has a heightened duty in a case where the service treatment records are presumed destroyed).  The Board finds that this heightened duty has been met.  In the decision below, the Board recognizes the various aspects of the Veteran's contentions, to include the allegation of arthritis due to Brucella exposure while stationed at Pine Bluff.  The RO took steps to attempt to confirm such exposure and no such exposure was confirmed.  Moreover, the Veteran has not suggested that his generalized arthritis initially manifested in service and he has not reported any treatment during service; thus, no notation of treatment would be found in the STRs.  The Board, therefore, finds the absence of STRs for review to be harmless to the fair adjudication of the Veterans claim.  Further, a February 2011 letter to the Veteran notified him of the missing records and offered him the opportunity to submit any records in his possession.  The Veteran was also afforded more than one VA examination related to his joints, most recently in October 2016.  The Board will discuss the adequacy of the various examinations in the decision, below.  All identified post-service VA and private treatment records were obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Evidentiary development in this matter is complete to the extent possible.  Accordingly, the Board will address the merits of the claim. 

II.  Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a Veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such as arthritis, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations. 38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question," Walker, 708 F.3d at 1339), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

Disability which is proximately due to or the result of a service-connected disease or injury shall also be service connected.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either (a) caused or (b) aggravated by a service-connected disability.  38 C.F.R. §  3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

III.  Analysis

Initially, the Board recognizes that the Veteran has current arthritis disabilities in various joints.  At the time of the most recent VA examination, the examiner confirmed the existence of degenerative arthritis and calcium pyrophosphate dihydrate cisplatin (CPPD) in the joints of the shoulders, elbows and ankles, as well as osteoarthritis/degenerative joint disease in the hips, and degenerative joint disease/diffuse idiopathic skeletal hyperostosis (DISH) in the spine.  Thus, the Veteran has a current diagnosis of the disability claimed.  This case hinges on a causal connection between the current diagnoses and the Veteran's active service or his service-connected right ankle disability.

As for in-service incurrence, the Board has carefully reviewed the available STRs.  At the time of the September 1954 pre-induction examination and report of medical history, the Veteran reported no swollen or painful joints, no arthritis or rheumatism, no painful or trick shoulder or elbow and no trick or locked knee.  At the time of October 1955 clinical treatment due to right ankle pain, x-ray revealed an old chip fracture, but gave no indication of arthritis.  At the time of his August 1956 report associated with his separation from service, the Veteran again reported no symptoms with regard to any joints.  

The first indication of the potential presence of arthritis in any joint was more than one year following the Veteran's November 1956 separation from active service.  At the time of a February 1960 examination associated with the Veteran's discharge from post-active reserve service, mild arthritis was noted in the right knee associated with a prior accidental gunshot wound.  There is no indication in the record or contention by the Veteran that this gunshot wound occurred during any period of active or ACDUTRA or INACDUTRA.  The next indication in the record of the presence of arthritis is within a July 1989 VA examination related to the Veteran's claim for pension.  At this time, the examiner characterized the Veteran as having rather severe degenerative arthritis of various joints, to include the knees, elbows, neck, right hip, and shoulders.  As both the February 1960 report and the July 1989 report were both more than one year after November 1956, there is no basis for a finding that arthritis of any joint manifested within one year after the Veteran's discharge from service or a finding that arthritis of was noted in service and has continued ever since.  

The Board recognizes the Veteran's assertion at the time of his June 2013 VA examination related to the back and knees experiencing symptoms of pain in-service, which have continued since service and ultimately culminated in the degenerative disc disease and degenerative joint disease diagnoses of the back and knees, respectively.  The Veteran is essentially claiming that presumptive service connection is warranted for arthritis as a chronic disability under 38 C.F.R. § 3.307 and § 3.309, or that the chronic disability was shown in service and has continued ever since.  However, for a chronic disease under 3.309(a), such as arthritis, to be "shown as such in service" it must be "clearly diagnosed beyond legitimate question."  Walker, 708 F.3d at 1339.  There is no basis to conclude that arthritis was clearly noted in service.  He indicated, and the Board recognizes, that he experienced pain in service.  An observation of pain, however, is not a notation of an arthritis disability.  Pain alone, without evidence of underlying pathology, does not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); see also Evans v. West, 12 Vet. App. 22, 31-32 (1998).  There is, therefore, no basis for a finding that arthritis of the back or knees, or any other joint, was manifested within one year after the Veteran's discharge from service or a finding that arthritis of these joints was noted in service and has continued ever since.  Service connection on a presumptive basis under 38 C.F.R. § 3.307 and § 3.309 is, therefore, not warranted.

The Veteran has alternatively contended that his generalized arthritis of various joints is due to in-service exposure to Brucella while stationed at Pine Bluff.  In October 2012, the Veteran submitted a copy of an article discussing the potential for Brucella exposure to cause arthritis in humans.  Before assessing whether the Veteran's arthritis was caused by Brucella exposure, it must first be determined that the Veteran was exposed to Brucella.  The article submitted in October 2012 specifically references the use of Brucella at Pine Bluff in 1954.  The Veteran's service personnel records confirm that the Veteran was stationed at the Pine Bluff Arsenal in 1955 and 1956.  While there, his primary duties are noted as cook and supply clerk.  At the time of his hearing he also reported assisting to train some of the officers to handle various type of guns and shooting techniques.  See hearing transcript at page 2.  

Following the January 2013 Board remand, the RO sought development to determine whether the Veteran was exposed to Brucella in service.  In July 2014, a Department of Defense and Veterans Affairs Chemical Biological Warfare Exposure System search confirmed the Veteran is not in the database.  In September 2014, the National Personnel Records Center (NPRC) confirmed that the Veteran was not found in the database and that there is no evidence that the Veteran was exposed to any biological agent during his service.  The NPRC recognized the existence of Pine Bluff as one of the centers of activities during a U.S. pre-1969 offensive biological warfare program, but noted that it was a classified program and the Veteran did not have a security clearance or any assignment as a volunteer to that part of the base.  NPRC confirmed that the part of the base where these activities occurred was geographically separated from the main base.  Thus, the Veteran's mere presence on the base does not make him automatically subject to exposure to a biological agent.  There is insufficient evidence to warrant a finding that the Veteran was exposed to Brucella during his active service while at Pine Bluff.  Thus, a grant of his claim on this basis is not warranted and no further development of this aspect of the claim was necessary.

The record also includes two VA examiner's opinions related to whether the Veteran's arthritis is as likely as not causally connected to any aspect of his period of active service.  On VA examination in June 2013, degenerative joint disease of the lumbosacral spine, both hips was confirmed.  Both degenerative arthritis and diffuse CPPD crystal deposition arthropathy (chondrocalcinosis) was noted in the Veteran's shoulders and elbows.  The Veteran's knees were both noted to be status post bilateral knee replacement in 1980 and 2003.  As to the history of joint pain, the Veteran reported having back pain and knee pain since the 1950s while in service.  The Veteran reported that he started having pain in his hips twenty years earlier and that he had a right hip replacement nineteen years prior.  The Veteran reported the onset of shoulder pain fifteen years prior, and the onset of elbow pain twenty years prior.  The examiner went on to opine as to the likelihood that any current arthritis was caused by the service connected right ankle disability, but gave no opinion as to direct causation.  The Board remanded the matter for a new examination and opinion.

In October 2016, a VA examiner confirmed that the Veteran is diagnosed with CPPD crystal deposition arthropathy of the shoulders, elbows and ankles.  The examiner explained that this is typically a disease of older adults.  The examiner explained that only rarely is this a truly systemic disease and that the prior examiner likely used the word systemic to refer to its presence in several joints.  The examiner also confirmed the presence of degenerative arthritis in the Veteran's spine and hips, but no clear radiographic evidence of CPPD deposition.  The examiner found the spine and hip arthritis to also include DISH, a form of degenerative arthritis which impacts older adults.  The examiner concluded that all of the Veteran's arthritis conditions are the type that are the result of aging.  The examiner reviewed the Veteran's available STRs and commented that the clinical treatment of the ankle is without evidence of arthritis.  The examiner confirmed there is no evidence of osteoarthritis, degenerative joint disease or CPPD deposition during active service.  Based upon these findings, the examiner concluded that it is less likely than not that the Veteran's generalized arthritis, to include degenerative joint disease, osteoarthritis and CPPD/chondrocalcinosis, is etiologically related to service or had its onset during the Veteran's period of active service.  Rather, the examiner found all of the Veteran's arthritic conditions to be due to aging.  

The Board finds this examiner's opinion to be adequate, and thus deserving of significant probative weight, in that it was based upon physical examination of the Veteran, diagnostic testing, a review of the record and the Veteran's reported history of symptoms, and it included a fully explained rationale.  Thus, based upon this evidence, the Board finds that the medical evidence of record establishes that the Veteran's variously diagnosed arthritis in multiple joints is not as likely due to any aspect of the Veteran's active service.

The Veteran has also suggested his arthritis is related to his service-connected right ankle disability.  At the time of the Veteran's June 2012 VA ankle examination, he reported that since his ankle injury, he falls approximately once a month and it often develops into injuries to his back and hip.  A May 2013 clinical note suggests that the Veteran was "still wobbly walking."  At the June 2013 VA examination, the Veteran reported that he fell many times due to his ankle and that the falls damaged his knees later necessitating knee replacement.  The VA examiner recognized the existence of disability of various joints, noted above to include degenerative joint disease and CPPD.  The examiner went on to opine that it is less likely than not that the currently diagnosed arthritis of any joint was caused or has been aggravated by the service-connected right ankle fracture.  In part, the examiner explained that the disability is due to diffuse systemic idiopathic CPPD crystal deposition disease arthropathy, rather than the right ankle.  Moreover, the examiner explained that the symptoms of the right ankle, such as falls, is less likely to be responsible for arthritis of the joints of body as the Veteran's claims, because it is found to be due to crystal deposition instead.  The Board recognizes that the examiner did not render a complete opinion, as not all of the joints were deemed to have CPPD.  The Board remanded the matter for a new examination and opinion.  As discussed above, the October 2016 VA examiner found the Veteran to have various forms of arthritis in various joints and all such arthritis was determined to be due to the natural process of aging.  There is no indication of any other cause or any aggravating factor.

In sum, the preponderance of the evidence is against a finding that the Veteran's currently diagnosed arthritis of multiple joints was present in service or manifested during the Veteran's first post-service year.  Moreover, the evidence does not establish a causal connection between the Veteran's arthritis and any aspect of either his active service, or his service-connected right ankle disability.  In fact, the Board observes the Veteran's own June 2013 report as to the history of pain in his joints, other than his back and spine, which dated the pain to many years after his separation from active service.  Such a long interval of time between service separation and the earliest documentation of symptoms is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, a VA examiner, following a review of the claims file, physical examination of the Veteran, and an interview with the Veteran that clearly recognized the Veteran's in-service symptoms, concluded that the Veteran's arthritis is related to aging.  

The Board has also considered the Veteran's own statements and his belief that his current disabilities were incurred in service, or are due to a service-connected disability.  While the Veteran might sincerely believe that to be the case, as a layperson, he is not competent to provide an opinion concerning this matter requiring medical expertise.

The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert.  However, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable.  The Veteran's claim for service connection for arthritis must be denied.


ORDER

Service connection for generalized arthritis of multiple joints is denied.


REMAND

The Board sincerely regrets the delay in deciding the Veteran's appeal as to service connection for a cardiovascular condition.  Because the AOJ has yet to substantially comply with the prior remand directives with regard to this claim, an additional remand is required.  

A veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The presumption of soundness may be rebutted by clear and unmistakable evidence showing that a disability pre-existed service and that the disability was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). Thus, the Veteran is not required to show that a pre-existing injury or disease increased in severity during service.  Id.  Rather, the burden remains with VA to show by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  Id.  VA may show a lack of aggravation if clear and unmistakable evidence establishes that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the pre-existing condition.  Id.  If this burden is met, then the claimant is not entitled to service connection benefits.  Id.  

On the other hand, if VA fails to show a lack of aggravation by clear and unmistakable evidence, then the presumption has not been rebutted.  Id. at 1094   (holding that Congress intended to "convert aggravation claims to ones for service connection when the government fails to overcome the presumption of soundness under section 1111").  In that case, the claim will be considered as a normal claim for service connection and, if granted, no deduction for the degree of disability existing at the time of entrance will be made.  Id. at 1096 (citing 38 C.F.R. § 3.322). In other words, the claim may not be denied, nor benefits deducted, on the basis of a finding that the disability in question pre-existed active service, if VA does not also meet its evidentiary burden of showing that the disability was not aggravated during service.

In this case, the Veteran's September 1954 pre-induction examination report shows his blood pressure was 150/76 and he reported a history of dizziness or fainting spells.  The Veteran also reported that he had been declined entry into service in 1952 due to high blood pressure.  A January 1956 clinical record shows his blood pressure as 150/100.  At the time of his separation from active service, blood pressure was measured as 140/86.  See August 1956 separation examination report.  This report also notes that at some time during the Veteran's active service his blood pressure had been "up to 190."  
Following the Veteran's separation from active duty, the first evidence of a blood pressure reading is found in a January 1956 examination related to the Veteran's discharge from reserve service, which shows his blood pressure as 130/80.  Hypertension is later shown as already existing by the time of a July 1989 VA examination.  

The Board has twice remanded the matter for an opinion as to whether the Veteran's currently diagnosed hypertension clearly and unmistakeably existed prior to service and, if so, whether it was clearly and unmistakeably not aggravated during service.

The most recent VA hypertension examiner confirmed the Veteran's in-service blood pressure readings and the notation of hypertension in 1989, as well as the absence of records dated between 1960 and 1989.  The examiner concluded that pre-service treatment for the Veteran's blood pressure cannot be confirmed, yet found a hypertension diagnosis to have existed prior to the Veteran's active service.  The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard).  It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).  There is no evidence that the October 2016 examiner applied the clear and unmistakeable standard in this analysis.

Further, even if the finding of a preexisting hypertension disability was accomplished using the proper standard, the examiner failed to answer whether there is clear and unmistakeable evidence that the hypertension was not aggravated in service.

Because the examiner did not comply with the Board's prior remand directives, the Board has no choice but to again remand this claim.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return all pertinent evidence to the October 2016 VA examiner, if available.  If that examiner is not available, forward all pertinent evidence to another qualified examiner.

The examiner should review the evidence of record, to include the remand narrative, above.  Attention is invited to the September 1954 pre-induction physical noting a blood pressure of 150/76; and service treatment records dated in January 1956 noting a blood pressure of 150/100 and in August 1956 of 140/86, as well as the notation at the time of separation that the Veteran's blood pressure had reached "up to 190" during his service.

The examiner should answer the following questions:

Does the evidence of record clearly and unmistakeably show that the Veteran had a cardiovascular condition, to include hypertension, prior to his entry into active service in November 1954?  

If so, does the evidence clearly and unmistakeably show that the preexisting condition was not aggravated during the Veteran's active service?

Clear and unmistakable means obvious and undebatable.
 
If the answer to either question is no, then is it at least as likely as not (a 50 percent or greater probability) that the Veteran's current hypertension is etiologically related to service or had its onset during the Veteran's period of active military service?

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  A new examination should be ordered only if the physician completing the opinion deems it necessary.

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


